DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
This action is in response to the Amendment filed on 7/08/2021. 
Claims 1-6, 8, 13-20 are pending.
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive for the following reasons.  
Applicant argues that Hirose fails to teach all the elements cited in Claim 1, in particular amended portions of Claim 1 specifically, “pressure sensor is located at a junction between the supporting leg of the single-leg pressure detecting mechanism and the supporting frame”.  Examiner respectfully disagrees with the applicant.  Referencing Fig. 1 of Hirose, and provided below, Hirose teaches a wherein the pressure detecting mechanism (Fig 1, 51 – pressure detector) is a single-leg pressure detecting mechanism, including a supporting leg (Fig 1, 51 – pressure detecting mechanism is on leg - 5 which would be a single leg pressure detector), the bed body (Fig. 1, 1A - bed body) comprises a supporting frame (Fig.1, 10- supporting frame), and the supporting leg (Fig.1, 5 – supporting leg)  is rotatably connected to the supporting frame (Fig.1, 5- leg is connected to the frame -10, that is hinged and can rotate on the x axis which would be a rotatable connection between the leg and frame), a bracket is provided below the supporting leg to enable the supporting leg to stably support the bed body (Fig. 1, 5a – bracket below 5 – leg, to support 1A – bed body, para 56 – “pair of front and rear pipe frames 5b extending in the lateral direction of the bed body 1A”), the supporting leg (Fig. 1, 5 – leg) is provided with a pressure sensor (Fig.1, 51 – pressure sensor) electrically coupled to the signal processing 
Therefore the arguments are not persuasive and the amended claims are rejected as discussed in the current office action below.      
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 - “pressure detecting mechanism is configured to detect pressure variations of the bed body.”
Claim 18 – “emitting unit configured to emit a ranging signal and a receiving unit configured to receive the ranging signal” 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In paragraph 31, pressure detecting mechanism is described as “includes at least one pressure sensor”.  Paragraph 61 states, “emitting unit 222 can each be one or more of a laser emitter, an LED emitter, an infrared emitter, an ultrasonic emitter, an electromagnetic wave emitter, and a millimeter wave emitter”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-6, 8, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US Publication 2014/0352060 – Previously Cited).

    PNG
    media_image1.png
    549
    773
    media_image1.png
    Greyscale




Regarding Claim 1, Hirose teaches a bed comprising: a bed body having a space for a user to rest (Fig 1 - 1A, bed body); a monitoring device connected to the bed body, the monitoring device comprising a pressure detecting mechanism (Fig 1 - #51 load cell, Para 60 ”load cell 51 that measures the strain generated by a load being applied to the bed body 1A”), a signal processing unit electrically coupled to the pressure detecting mechanism (Fig 1 - #52, Para 60 “a computing unit 52 that computes the state of the user H on the bed surface T of the bed body 1A on the basis of a load signal output from the load cell 51”), and a monitoring unit electrically coupled to the signal processing unit (Fig 1 - #54, Receiving Unit, Para 84 “the receiving unit 54, which is a receiver that receives a signal transmitted from the transmitting unit 53, is enabled to receive the signal from the transmitting unit 53 and to thereby monitor the state of (situation while staying in bed) of the user H from a remote place.”); wherein the pressure detecting mechanism is configured to detect pressure variations of the bed body, generate pressure data (Para 70 “The load cell 51 is referred to as a linear needle sensitive type load cell, has an elastic body 56 that is deformed by an applied load and in which strain (tensile strain and compressive strain) is caused, and a strain sensor 57 that is attached to the elastic body 56 so as to detect the strain of the elastic body 56”),  and transmit the pressure data to the signal processing unit (Para 79, “Also, load signals detected by the four load cells 51 are output to the computing unit 52”), the signal processing unit is configured to process the pressure data and generate processed signal data (Para 80 “ The computing unit 52 includes a computer that has a ROM, a RAM, other memories, a CPU, or the like, and has programs, numerical values, or the like required to calculate the state of the user H on the bed surface T of the bed body 1A stored in advance. The monitoring unit is configured to monitor the processed signal data.”), wherein the pressure detecting mechanism (Fig 1, 51 – pressure detector) is a single-leg pressure detecting mechanism, including a supporting leg (Fig 1, 51 – pressure detecting mechanism is on leg - 5 which would be a single leg pressure detector), the bed body (Fig. 1, 1A - bed 
Regarding Claim 3, Hirose teaches wherein the pressure data comprises a pressure difference of the bed body in a loaded state and in an unload state (Para 88, Para 92“still another application example may include a "weight control function".  Specifically, when periodically measuring the weight of the user H on the bed surface T of the bed body 1A   , the signal processing unit is configured to generate weight data according to the pressure difference.”)
Regarding Claim 4, Hirose teaches wherein the pressure detecting mechanism comprises at least one strain gauge pressure sensor or piezoelectric pressure sensor (Para 111, “The strain gauges R1, R2, R3, and R4 that constitute the strain sensor 57 are respectively arranged along side by side in a longitudinal direction of the elastic body”).  
Regarding Claim 5, Hirose teaches wherein the signal processing unit is a single chip microcomputer or a chip capable of implementing data processing (Para 80, “The computing unit 52 includes a computer that has a ROM, a RAM, other memories, a CPU, or the like, and has programs, 
Regarding Claim 6, Hirose teaches wherein the monitoring unit (Fig 1, #54, Para 84) is electrically coupled to the signal processing unit via a wired or wireless communication (Para 61, “In addition, the load cell 51 and the computing unit 52 are electrically connected to each other by wiring line 55a, and the computing unit 52 and the transmitting unit 53 are electrically connected to each other by a wiring line 55b.). 
Regarding Claim 8, Hirose teaches wherein the monitoring device is disposed on the supporting frame (Fig 1 - #50 on frame 10).  
Regarding Claim 13, Hirose teaches further comprising a display device provided on the bed body, wherein the display device is electrically coupled to the signal processing unit to receive and display data transmitted from the signal processing unit (Para 85, “it is also possible to display the detection results detected by the load cells 51 and the computation results obtained by the computing unit 52, for example, on a monitor (not shown) or to output the results to a printer.”)  
Regarding Claim 14, Hirose teaches wherein the display device is detachably disposed on the bed body (Para 85).  
Regarding Claim 15, Hirose teaches further comprising a wireless communication device configured to perform data interaction between the signal processing unit and a mobile device or a server via a wireless network (Para 61, “Transmission and reception are enabled between the transmitting unit 53 and the receiving unit 54 by radio (electric wave)”).  
Regarding Claim 16, Hirose teaches further comprising a power supply device configured to power the monitoring device (All electronic device’s consume power in order to operate, it can be reasonably assumed that electronic devices within the prior art run on a power supply).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Publication 2014/0352060 – Previously Cited) in view of Hayes (U.S. Publication 2014/0266733 – Previously Cited).

Regarding Claim 2 The bed according to claim 1, wherein the pressure data comprises pressure variation data of the bed body generated during rest of the user (Para 88 “In the invention, it is possible to use such a bed 1 with a load detection function, thereby monitoring, for example, the state (situation while staying in bed) of the user H, such as getting into bed (going to bed), getting out of bed (getting up), positions while staying in bed, body motions (examples: tossing about in bed or the like), postures (examples: lying on one's back, lying on one's stomach, lying on one's side, or the like)”).
Hirose fails to teach, the signal processing unit is configured to sense breathing condition, heartbeat condition, and physical condition of the user according to the pressure variation data.  

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the bed monitoring system as taught by Hirose with signal processing unit is configured to sense breathing condition, heartbeat condition, and physical condition of the user according to the pressure variation data as taught by Hayes, since such a modification would provide the predictable result of incorporating the use of pressure data to provide improved patient comfort and care by measuring vitals without additional wires connected to the patient.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Publication 2014/0352060 – Previously Cited) in view of Veron (U.S. Publication 2016/0183695 – Previously Cited).

Regarding Claim 17, Hirose fails to teach further comprising a voice broadcast unit electrically coupled to the signal processing unit and is configured to perform voice broadcast on the data transmitted from the signal processing unit. 
In the same field of endeavor Veron teaches, further comprising a voice broadcast unit electrically coupled to the signal processing unit and is configured to perform voice broadcast on the data transmitted from the signal processing unit (Fig 4 - 445, Claim 2).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the bed monitoring system as taught by Hirose with a voice . 

Claim 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Publication 2014/0352060 – Previously Cited) in view of Kolarovic (U.S. Patent 6,679,830 – Previously Cited).

Regarding Claim 18, Hirose does not teach, wherein the monitoring device comprises a emitting unit configured to emit a ranging signal and a receiving unit configured to receive the ranging signal, the signal processing unit is electrically coupled to the emitting unit and the receiving unit, and is configured to process data from the emitting unit and the receiving unit to obtain a height of the user. 
In the same field of endeavor Kolarovic teaches, wherein the monitoring device comprises a emitting unit configured to emit a ranging signal a receiving unit configured to receive the ranging signal, the signal processing unit is electrically coupled to the emitting unit and the receiving unit, and is configured to process data from the emitting unit and the receiving unit to obtain a height of the user (Fig 2/4, Sensors part of System, controlled by the controller, Col 3 Line 50, “plurality of infra-red sensors 30 are mounted in the walls 11, 13, 15, and 17 of the canopy 16.”, Col 6 Line 5, “It is also within the teaching of the invention to use other non-contact sensors 28 to measure physiological parameters of infant 14 within incubator. For example, while not illustrated, an ultrasonic ranging system can be mounted to the enclosure aimed at infant 14.  By measuring the time delay for return of signals, the distance to the infant's chest could be determined.” Emitting unit is use to send out signal, receiving unit can be reasonably assumed to exist in order to receive the feedback from the ranging signal sent out.  Height of user can be obtained by using the same time delay technique to measure the infant’s height. 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the bed monitoring system as taught by Hirose with wherein the monitoring device comprises a emitting unit configured to emit a ranging signal and a receiving unit configured to receive the ranging signal, the signal processing unit is electrically coupled to the emitting unit and the receiving unit, and is configured to process data from the emitting unit and the receiving unit to obtain a height of the user as taught by Kolarovic, since such a modification would provide the predictable result of incorporating an added benefit of using an emitting unit to monitor the patient. 

Regarding Claim 19, Hirose in view of Kolarovic teach, wherein the bed body further comprises a first baffle plate abutting against a first portion of the user and a second baffle plate movable relative to the first baffle plate and abutting against a second portion of the user, one of the first portion and the second portion is a top head of the user, and the other is a sole of the user (Hirose, Fig 1 – 7A/7B). 
Hirose fails to teach the emitting unit and the receiving unit are both disposed on the first baffle plate or the second baffle plate, or the emitting unit and the receiving unit are respectively disposed on the first baffle plate and the second baffle plate. 
In the same field of endeavor Kolarovic teaches, the emitting unit and the receiving unit are both disposed on the first baffle plate or the second baffle plate, or the emitting unit and the receiving unit are respectively disposed on the first baffle plate and the second baffle plate (Kolarovic, Fig 2, Col 3 Line 50, “plurality of infra-red sensors 30 are mounted in the walls 11, 13, 15, and 17 of the canopy 16.”).


Regarding Claim 20, Hirose in view of Kolarovic teaches, wherein the bed body comprises a bed plate abutting against a sole of the user (Hirose, Fig 1 -#2). 
Hirose does not disclose, the emitting unit and the receiving unit are both disposed on the bed plate, a third baffle plate abutting against a top head of the user, and the third baffle plate is configured to reflect the ranging signal.
In the same field of endeavor Kolarovic teaches, the emitting unit and the receiving unit are both disposed on the bed plate (Kolarovic, Fig 2, Col 3 Line 50, “plurality of infra-red sensors 30 are mounted in the walls 11, 13, 15, and 17 of the canopy 16.”, emitting unit and receiving unit can added to the bed plate just as it is added to the walls and baffle plates.), third baffle plate abutting against a top head of the user, and the third baffle plate is configured to reflect the ranging signal (Col 2 Line 40, Fig 2, “a canopy 16 forming an enclosure or chamber 18 around the platform 12, and a base 20.  Canopy 16 includes a head end wall 11, foot end wall 13, side wall 15, side wall 17 and top wall 23.”) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the bed monitoring system as taught by Hirose with, the emitting unit and the receiving unit are both disposed on the bed plate, a third baffle plate abutting against a top head of the user, and the third baffle plate is configured to reflect the ranging signal as .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792